Case 19-03014   Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25   Page 1 of 62
Case 19-03014   Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25   Page 2 of 62
Case 19-03014   Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25   Page 3 of 62
Case 19-03014   Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25   Page 4 of 62
Case 19-03014   Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25   Page 5 of 62
Case 19-03014    Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25       Page 6 of 62




       R EPORT OF THE P ROCEEDINGS
       OF THE J UDICIAL C ONFERENCE
       OF THE U NITED S TATES


       September/October 2001


                        The Judicial Conference of the United States convened in Washington,
                D.C., on September 11, 2001, pursuant to the call of the Chief Justice of the
                United States issued under 28 U.S.C. § 331. The Chief Justice presided, and
                the following members of the Conference were present:

                       First Circuit:

                                   Chief Judge Michael Boudin
                                   Chief Judge D. Brock Hornby,
                                          District of Maine

                       Second Circuit:

                                   Chief Judge John M. Walker, Jr.
                                   Judge Charles P. Sifton,
                                          Eastern District of New York

                       Third Circuit

                                   Chief Judge Edward R. Becker
                                   Chief Judge Sue L. Robinson,
                                          District of Delaware

                       Fourth Circuit

                                   Chief Judge J. Harvie Wilkinson III
                                   Chief Judge Charles H. Haden II,
                                          Southern District of West Virginia

                       Fifth Circuit

                                   Chief Judge Carolyn Dineen King
                                   Judge Hayden W. Head, Jr.,
                                          Southern District of Texas
Case 19-03014             Doc 4-1    Filed 08/29/19    Entered 08/29/19 11:44:25       Page 7 of 62



Judicial Conference of the United States

                               Sixth Circuit

                                           Chief Judge Boyce F. Martin, Jr.
                                           Judge Thomas A. Wiseman, Jr.,
                                                  Middle District of Tennessee

                               Seventh Circuit

                                           Chief Judge Joel M. Flaum
                                           Chief Judge Marvin E. Aspen,
                                                  Northern District of Illinois

                               Eighth Circuit

                                           Chief Judge Roger L. Wollman
                                           Chief Judge James M. Rosenbaum,
                                                  District of Minnesota

                               Ninth Circuit

                                           Chief Judge Mary M. Schroeder
                                           Judge Lloyd D. George,1
                                                  District of Nevada

                               Tenth Circuit

                                           Chief Judge Deanell R. Tacha
                                           Chief Judge Frank Howell Seay,
                                                  Eastern District of Oklahoma

                               Eleventh Circuit

                                           Chief Judge R. Lanier Anderson, III
                                           Chief Judge Charles R. Butler, Jr.,
                                                  Southern District of Alabama




                      1
                       Designated by the Chief Justice to attend in lieu of Judge Judith N. Keep of
                      the Southern District of California.

                                                              36
Case 19-03014        Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25         Page 8 of 62



                                                                                  September/October 2001

                           District of Columbia Circuit:

                                       Chief Judge Douglas H. Ginsburg
                                       Chief Judge Thomas F. Hogan,
                                              District of Columbia

                           Federal Circuit:

                                       Chief Judge Haldane Robert Mayer

                           Court of International Trade:

                                       Chief Judge Gregory W. Carman

                            Shortly after the Judicial Conference session began on September 11,
                    2001, members were informed of terrorist attacks in New York and
                    Washington, D.C. The Conference adjourned promptly upon notification of
                    the evacuation of the Supreme Court Building. No Conference business was
                    conducted on that day, although the members were addressed by Senators
                    Patrick Leahy, Orrin Hatch, and Jeff Sessions, and Representatives James
                    Sensenbrenner and Howard Coble. The committee recommendations
                    comprising the Conference’s consent and discussion calendars were
                    subsequently considered by Conference members in two mail ballots2 — one
                    concluded on September 19, 2001, and the second concluded on October 1,
                    2001. The actions taken as a result of these mail ballots are described below.3


        E XECUTIVE C OMMITTEE

                RESOLUTIONS

                       The Judicial Conference approved a recommendation of the Executive
                Committee to adopt the following resolution in recognition of the substantial
                contributions made by Judicial Conference committee chairs who will
                complete their terms of service in 2001:



                2
                    Two discussion items were deferred until the March 2002 Conference session.
                3
                 Unless otherwise noted, all actions were approved by the mail ballot
                concluded on September 19, 2001.

                                                           37
Case 19-03014            Doc 4-1     Filed 08/29/19    Entered 08/29/19 11:44:25        Page 9 of 62



Judicial Conference of the United States

                                     The Judicial Conference of the United States recognizes
                              with appreciation, respect and admiration the following judicial
                              officers:

                                            HONORABLE CAROL BAGLEY AMON
                                             Committee on Codes of Conduct

                                           HONORABLE WALTER K. STAPLETON
                                           Committee on Federal-State Jurisdiction

                                             HONORABLE WILLIAM J. ZLOCH
                                             Committee on Financial Disclosure

                                              HONORABLE DAVID R. HANSEN 4
                                              Committee on the Judicial Branch

                                             HONORABLE WILL L. GARWOOD
                                    Advisory Committee on Rules of Appellate Procedure

                                             HONORABLE W. EUGENE DAVIS
                                    Advisory Committee on Rules of Criminal Procedure

                                     Appointed as committee chairs by Chief Justice William
                              H. Rehnquist, these outstanding jurists have played a vital role
                              in the administration of the federal court system. These judges
                              served with distinction as leaders of their Judicial Conference
                              committees while, at the same time, continuing to perform their
                              duties as judges in their own courts. They have set a standard of
                              skilled leadership and earned our deep respect and sincere
                              gratitude for their innumerable contributions. We acknowledge
                              with appreciation their commitment and dedicated service to the
                              Judicial Conference and to the entire federal judiciary.




                     4
                      The resolution recognizing the contributions of Judge Hansen was approved
                     by the Executive Committee, on behalf of the Conference, by mail ballot
                     concluded on March 29, 2001, to coincide with the completion of his term as
                     chair.

                                                             38
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25          Page 10 of 62



                                                                                 September/October 2001



                UNITED STATES SENTENCING COMMISSION

                        On recommendation of the Executive Committee, the Judicial
                Conference agreed to urge the President, with the advice and consent of the
                Senate, to reappoint to the United States Sentencing Commission Judges
                Sterling Johnson, Jr., of the Eastern District of New York, and Joe Kendall of
                the Northern District of Texas.


                INFORMATION TECHNOLOGY SECURITY/
                USE OF THE INTERNET

                        In March 2001, the Executive Committee was advised that, consistent
                with Judicial Conference policy (see JCUS-SEP 88, p. 57), the Administrative
                Office was confidentially informing chief judges of potentially inappropriate
                use of the Internet by court personnel, so that the chief judge could take action,
                if appropriate. The Committee supported these actions, and asked the
                Committee on Automation and Technology to develop a comprehensive plan
                for improving information technology security in the judiciary. In late May,
                upon hearing of objections by certain judges to the judiciary’s Internet access
                policy as managed by the AO, the Executive Committee urged the Committee
                on Automation and Technology, on an expedited basis, to develop policies and
                procedures to protect the confidentiality of electronic judicial communications
                and work product, including appropriate controls on monitoring.

                        The Executive Committee subsequently learned that the Ninth Circuit
                Judicial Council had directed the disconnection of intrusion detection software
                installed at the Ninth Circuit Internet gateway (which also serves the Eighth
                and Tenth Circuits). This software made possible, among other things, the
                identification of high-volume music and movie files. Concerned that the
                security of judiciary data in these circuits was jeopardized, the Committee
                determined to ask that the Ninth Circuit Council reactivate the intrusion
                detection software immediately, and agreed that if this was done, the
                identification of high-volume files (to which the Ninth Circuit Council had
                objected) would cease in all three judiciary gateways, pending the previously
                requested development of policies and procedures by the Automation and
                Technology Committee. The Ninth Circuit Council agreed.

                         In June, and again in August 2001, the Executive Committee was
                informed by the Chair of the Automation and Technology Committee of the
                latter committee’s efforts to develop procedures on appropriate Internet use and
                the management of such use and on recommendations to be presented to the

                                                        39
Case 19-03014            Doc 4-1    Filed 08/29/19    Entered 08/29/19 11:44:25         Page 11 of 62



Judicial Conference of the United States

                     Conference for actions to be taken pending further development (see “Use of
                     the Internet ,” p. 43). In August 2001, the Executive Committee, with the
                     concurrence of the Automation and Technology Committee, agreed to release
                     to the public prior to the Conference session the latter committee’s addendum
                     to its report, which deals with this matter.


                     MISCELLANEOUS ACTIONS

                              The Executive Committee—

                     •        Approved proposed interim financial plans for fiscal year 2002 for the
                              Salaries and Expenses, Defender Services, Fees of Jurors and
                              Commissioners, and Court Security accounts, as recommended by the
                              Director of the Administrative Office, and authorized the Director of
                              the Administrative Office to make technical and other adjustments as
                              deemed necessary. The Executive Committee will be consulted as
                              necessary concerning significant changes in the financial plans or
                              allotments that might be required once a full-year appropriation is
                              enacted.

                     •        Concurred in the determination of the Court Administration and Case
                              Management Committee to defer seeking enactment in a federal courts
                              improvement bill of a provision authorizing the judiciary to charge fees
                              for courtroom technologies such as videoconferencing of appellate
                              arguments, in order to maintain the noncontroversial nature of the bill.

                     •        Declined to take action on a Judicial Branch Committee request to
                              authorize the Director of the Administrative Office to “weigh-in” in
                              support of permitting federal employees to utilize frequent flier mileage
                              for personal use.

                     •        Discussed the issue of judges’ attendance at private seminars, and
                              determined to ask the Codes of Conduct Committee to consider
                              amending Advisory Opinion No. 67 in light of In re Aguinda, 241 F.3d
                              194 (2d Cir. 2001).

                     •        Approved a recommendation of the Budget Committee to amend the
                              cost control monitoring system policy on funding court positions to
                              provide nine months of funding for each increase in work units and
                              three months of funding for each decrease in work units, subject to the
                              availability of funds as determined by the Executive Committee during
                              approval of annual financial plans, and upon consideration of the advice

                                                             40
Case 19-03014       Doc 4-1   Filed 08/29/19    Entered 08/29/19 11:44:25         Page 12 of 62



                                                                                September/October 2001

                        and recommendation of the Director of the Administrative Office.

                •       Approved a recommendation of the Security and Facilities Committee
                        that a third “judicial space emergency” be declared in Brooklyn, New
                        York.

                •       Agreed to release to the public prior to Conference action a Court
                        Administration and Case Management Committee report relating to
                        privacy and public access to electronic case files.

                •       On recommendation of the Criminal Law Committee, agreed to (a)
                        strongly support the establishment of projects designed to evaluate
                        reentry programs to assist certain criminal offenders’ reintegration into
                        local communities from prison; (b) not oppose legislation designed to
                        implement such projects so long as the judiciary is fully funded to
                        implement the required provisions of any proposed legislation; and (c)
                        authorize the Administrative Office Director to work with Congress to
                        suggest modifications to any proposed legislation reflecting concerns of
                        the Conference including, among other things, that the project
                        parameters be structured to maximize efficiency and effectiveness.

                •       Agreed to ask the Administrative Office to implement certain changes
                        to the Federal Law Clerk Information System suggested by law school
                        placement personnel and also agreed to encourage all judges to
                        participate in the system.


        C OMMITTEE ON THE A DMINISTRATIVE O FFICE

                COMMITTEE ACTIVITIES

                        The Committee on the Administrative Office reported that, at the
                request of the Executive Committee, it conducted a review of the purposes for
                which statutorily required reports are produced by the Administrative Office
                and determined that it was not necessary to seek to modify or eliminate any of
                the 17 statutorily required reports. The Administrative Office Committee
                devoted considerable attention to the AO’s role and actions in managing the
                security and performance of the judiciary’s data communications network,
                including its procedures for notifying chief judges about possible inappropriate
                Internet use, which were consistent with established protocols. The Committee
                was briefed on current issues respecting the managing of judiciary Internet
                usage; it met in executive session and reviewed and approved the actions of the
                Administrative Office in that regard. The Committee was also briefed on the

                                                       41
Case 19-03014         Doc 4-1       Filed 08/29/19    Entered 08/29/19 11:44:25         Page 13 of 62



Judicial Conference of the United States

                     progress of several major initiatives and studies, including the status of the
                     AO’s management oversight and stewardship initiative.


             C OMMITTEE ON A UTOMATION AND T ECHNOLOGY

                     LAWBOOKS AND LIBRARIES STUDY

                             At the request of the Executive Committee, the Committee on
                     Automation and Technology, with the assistance of the Committee on Security
                     and Facilities, undertook a comprehensive study of lawbook and library usage
                     within the judiciary with an eye toward cutting costs. Based on this study, the
                     Committee recommended that the Conference adopt the following strategic
                     recommendations:

                     1.       The lawbooks and library program should be actively managed through
                              circuit-wide library committees and governance structures, increased
                              use and better application of existing management tools and techniques,
                              and periodic review of and consultation with users as to their needs and
                              use of legal research materials. Potential opportunities for more
                              efficient use of lawbook resources should be explored by each circuit.

                     2.       While successful efforts to restrain the costs of the lawbooks and library
                              program have been achieved over the past several years, modest
                              changes to chambers core collection guidelines and refinements to
                              space and other guidelines would assist in a cost-effective use of
                              judiciary lawbook funds.

                     3.       There continues to be a clear and compelling need for legal research
                              materials in hard copy format, and it is clear that the transition to on­
                              line legal research is an evolutionary process. The judiciary should
                              continue to promote the use of on-line research and training for judges,
                              librarians and others. Local variations due to differences in research
                              needs, types of cases, culture, and physical plant need to be recognized,
                              and the reduction of lawbook collections should occur on a voluntary
                              basis.

                     The Committee also recommended adoption of 32 implementing
                     recommendations, which are contained in the executive summary to the
                     Committee’s Lawbooks and Libraries Study Report. The Judicial Conference
                     approved the Committee’s recommendations, which are intended to make the
                     lawbook and library program more cost-effective and efficient without
                     sacrificing availability of research materials.

                                                             42
Case 19-03014       Doc 4-1   Filed 08/29/19    Entered 08/29/19 11:44:25          Page 14 of 62



                                                                                 September/October 2001




                USE OF THE INTERNET

                         In September 1997, the Judicial Conference approved a judiciary-wide
                policy aimed at protecting the security of the judiciary’s electronic systems and
                information, requiring that, for computers connected to the judiciary’s data
                communications network, access to the Internet would be provided only
                through national gateway connections approved by the Administrative Office
                pursuant to procedures adopted by the Automation and Technology Committee.
                It also urged all courts to adopt their own policies establishing local
                responsibility for managing employee access to the Internet and providing
                guidance on appropriate Internet use. JCUS-SEP 97, pp. 52-53. In December
                2000, concerned with the explosive growth in Internet usage within the
                judiciary, the Committee asked the Administrative Office to conduct an
                analysis of such use. The analysis revealed that a significant factor
                contributing to the growth of Internet traffic in the courts appeared to be related
                to personal, rather than business usage.

                        Informed of the Automation and Technology Committee’s efforts, of
                the AO’s analysis, and of subsequent steps taken to advise chief judges of
                potentially inappropriate Internet use, the Executive Committee, in March
                2001, asked the Committee on Automation and Technology to develop a
                comprehensive plan for improving information technology security in the
                judiciary (see JCUS-MAR 2001, p. 6). The Executive Committee later
                expanded its request, urging the Automation Committee, on an expedited basis,
                to develop policies and procedures to protect the confidentiality of electronic
                judiciary communications and work product, including appropriate controls on
                monitoring (supra, “Information Technology Security/Use of the Internet,”
                pp. 39-40).

                        The Committee on Automation and Technology developed a number of
                recommendations regarding operations of the national communications
                infrastructure, appropriate use of judiciary information technology resources,
                noticing of judiciary employees, and protection of the judiciary’s
                communications infrastructure. These recommendations were approved by the
                Judicial Conference, as follows:



                That the Judicial Conference—

                •       Pending the completion of a review of the system architecture in 2002

                                                        43
Case 19-03014            Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25         Page 15 of 62



Judicial Conference of the United States

                              that will be completed under the Committee’s direction, with a view
                              toward possible decentralization of Internet access to individual courts
                              in a manner consistent with the security of the entire judiciary network,
                              agree to reaffirm (a) that computers connected to the data
                              communications network (DCN) shall access the Internet only through
                              national gateways; and (b) that operations and security at those
                              gateways are under the administrative, managerial, and logistical
                              control of the Administrative Office, subject to the direction of the
                              Conference or, where appropriate, Conference committees;

                     •        Agree to adopt immediately, on an interim basis, the model use policy
                              developed by the federal Chief Information Officers Council (except for
                              Section F, “Privacy Expectations,” which the Committee determined to
                              reconsider), as ultimately revised by the Committee or its
                              Subcommittee on IT Architecture and Infrastructure to tailor it to the
                              judiciary, as a national minimum standard defining appropriate Internet
                              use, subject to the right of each court unit to impose or maintain more
                              restrictive policies. Further agree that in carrying out routine
                              administrative, operational, and maintenance responsibilities, should
                              instances of possibly inappropriate use of government resources come
                              to the attention of the management of a court unit or the Administrative
                              Office, established Judicial Conference notification policy will be
                              followed;

                     •        Reaffirm that individual courts have responsibility to enforce
                              appropriate Internet use policies and direct the Administrative Office, as
                              part of its regular audit process, to examine and comment upon the
                              adequacy of the courts’ enforcement methods;

                     •        Agree to recommit to the Committee on Automation and Technology a
                              recommendation on providing notice to judiciary employees of Internet
                              use policies, in light of developments in technology and recent concerns
                              raised on privacy; and

                     •        Having discerned no material business use for Gnutella, Napster,
                              Glacier, and Quake, all of which raise immediate and continuing
                              security vulnerabilities, agree to (a) direct the Administrative Office to
                              take appropriate steps to block such traffic involving computers
                              connected to the DCN; and (b) delegate to the Committee the authority
                              to block other tunneling protocols that may cause security breaches.

                     COMMITTEE ACTIVITIES


                                                              44
Case 19-03014    Doc 4-1      Filed 08/29/19      Entered 08/29/19 11:44:25          Page 16 of 62



                                                                                   September/October 2001

                        The Committee on Automation and Technology reported that it had
                approved priorities for implementing the recommendations of a
                comprehensive, independent study of the judiciary’s national information
                technology program and approved resource requirements and priorities for the
                five programs under its jurisdiction: automation, telecommunications, court
                automation support reimbursable, library services, and electronic public access.
                The Committee discussed a revised information technology vision to be
                included in the next update to the Long Range Plan for Information
                Technology and received briefings on a number of information technology
                projects. The Committee also endorsed the continuation of an implementation
                strategy for installation of the replacement electronic mail system.


        C OMMITTEE ON THE A DMINISTRATION
        OF THE B ANKRUPTCY S YSTEM

                TRUSTEE RETENTION OF PROFESSIONALS

                        Section 327(d) of the Bankruptcy Code (11 U.S.C. § 327(d)) allows
                courts to authorize trustees to hire themselves or their firms as attorneys or
                accountants for an estate if it is “in the best interest of the estate.” This practice
                has been defended on the grounds of economy and efficiency to the estate, but
                has also raised concerns about possible conflicts of interest as well as a public
                perception of impropriety. In March 1994, the Judicial Conference agreed to
                support amendments to section 327(d) to address such concerns (JCUS-MAR
                94, p. 11), but for a variety of reasons, such legislation has not been pursued.
                Upon reconsideration, the Committee determined to recommend that the
                Conference rescind its March 1994 position, noting that courts are aware of the
                dangers inherent in the practice of trustees employing themselves or their firms
                and have not encountered any difficulty in supervising the practice, or in
                applying the “best interest of the estate” standard that presently exists in section
                327(d). The Conference adopted the Committee’s recommendation.


                CHAPTER 11 QUARTERLY FEES

                        Bankruptcy administrators are independent non-judicial officers within
                the judicial branch who by statute perform the same bankruptcy estate
                administration oversight functions in the six districts in Alabama and North
                Carolina that the United States trustees perform in the other districts. Section
                105 of the Federal Courts Improvement Act of 2000, Public Law No. 106-518,
                proposed by the Judicial Conference in March 1996 (JCUS-MAR 96, p. 10)

                                                         45
Case 19-03014            Doc 4-1    Filed 08/29/19   Entered 08/29/19 11:44:25        Page 17 of 62



Judicial Conference of the United States

                     and enacted on November 13, 2000, authorizes the Conference to impose
                     quarterly fees in chapter 11 cases in bankruptcy administrator districts
                     comparable to those already being charged in United States trustee districts. To
                     implement this statute, the Conference approved a Bankruptcy Committee
                     recommendation that such fees be imposed in bankruptcy administrator
                     districts in the amounts specified in 28 U.S.C. § 1930, as those amounts may be
                     amended from time to time.


                     COMMITTEE ACTIVITIES

                             The Bankruptcy Committee reported that it has established a
                     subcommittee to study venue-related issues in bankruptcy cases, including
                     effective procedures for handling large chapter 11 cases.5 It also authorized its
                     chair, at an appropriate time, to create a subcommittee to help coordinate the
                     judiciary’s implementation of bankruptcy reform legislation. The Committee
                     further unanimously endorsed the recommendations of the Court
                     Administration and Case Management Committee regarding privacy and public
                     access to court case files (see infra, “Privacy and Public Access to Electronic
                     Case Files,” pp. 48-50) and of the Budget Committee regarding the designation
                     of certifying officers (see infra, “Certifying Officers,” p. 47).


             C OMMITTEE ON THE B UDGET

                     FISCAL YEAR 2003 BUDGET REQUEST

                             The Judicial Conference approved the Budget Committee’s proposed
                     budget request for fiscal year 2003, subject to amendments necessary as a result
                     of new legislation, actions of the Judicial Conference, or any other reason the
                     Executive Committee considers necessary and appropriate.




                     CERTIFYING OFFICERS


                     5
                      Prior to this Judicial Conference session, the Bankruptcy Committee withdrew
                     for further consideration certain recommendations it had made proposing
                     amendments to statutory and rule provisions governing venue in bankruptcy
                     cases and proceedings.

                                                            46
Case 19-03014    Doc 4-1     Filed 08/29/19      Entered 08/29/19 11:44:25          Page 18 of 62



                                                                                  September/October 2001



                         The Federal Courts Improvement Act of 2000 included a Conference-
                sought provision authorizing the Director of the Administrative Office to
                designate certifying officers in the judiciary. In anticipation of such legislation,
                at its September 1998 session, the Judicial Conference adopted an
                implementation strategy stating that the Director should consult with the chief
                judge before designating additional certifying officers in a district court (JCUS­
                SEP 98, p. 59). At this session, the Judicial Conference approved a
                recommendation of the Budget Committee, made in consultation with the
                Committees on Court Administration and Case Management, Bankruptcy,
                Criminal Law, and Defender Services, that the September 1998 Conference
                policy be amended so that the appropriate chief judge maintains oversight of
                operations within his or her court unit. Under the amended policy, the Director
                of the Administrative Office will designate certifying officers in appellate,
                district, and bankruptcy courts with the concurrence of the respective chief
                judges of those courts. In those courts in which the clerk’s office functions of
                the district and bankruptcy units are consolidated, certifying officer
                responsibilities also will be consolidated, and concurrence of the chief district
                judge will be required. Certifying officers in the bankruptcy administrator and
                bankruptcy appellate panel programs will be designated with the concurrence
                of the circuit chief judge, and federal public defenders will be designated
                without chief judge concurrence.


                COMMITTEE ACTIVITIES

                        The Budget Committee and chairs of the program committees discussed
                news articles that reported the apparent use of the Internet by court employees
                for non-official purposes including substantial downloading of inappropriate
                material. The Budget Committee believes that the judiciary must employ
                adequate safeguards over the use of its property and facilities; that past success
                in acquiring the necessary appropriations for the operations of the courts is due
                largely to the trusting relationship that the judiciary enjoys with the Congress
                and the confidence Congress has that the judiciary will use its resources wisely;
                and that all reasonable steps must be taken to retain Congress’ confidence in
                the courts’ stewardship of the taxpayers’ dollars. Therefore, the Committee
                unanimously resolved that, in formulating an information resources use policy,
                the Committee on Automation and Technology should ensure that judiciary




                                                        47
Case 19-03014            Doc 4-1    Filed 08/29/19    Entered 08/29/19 11:44:25        Page 19 of 62



Judicial Conference of the United States

                     automation property and facilities are used for official purposes. The Budget
                     Committee encouraged the Conference to embrace policies and administrative
                     procedures for judiciary programs that will promote reasonable safeguards over
                     the use of judiciary assets. See also, supra, “Use of the Internet,” pp. 43-44.


             C OMMITTEE ON C ODES OF C ONDUCT

                     COMMITTEE ACTIVITIES

                             Since its last report to the Judicial Conference in March 2001, the
                     Committee on Codes of Conduct received 31 new written inquiries and issued
                     31 written advisory responses. During this period, the average response time
                     for these requests was 18 days. The Chairman received and responded to 17
                     telephonic inquiries. In addition, individual committee members responded to
                     126 inquiries from their colleagues.


             C OMMITTEE ON C OURT A DMINISTRATION
             AND C ASE M ANAGEMENT

                     PRIVACY AND PUBLIC ACCESS TO
                     ELECTRONIC CASE FILES

                             After extensive study and opportunity for public comment, the
                     Committee on Court Administration and Case Management, with substantial
                     input from the Committees on Criminal Law, the Administration of the
                     Bankruptcy System, Rules of Practice and Procedure, and Automation and
                     Technology, endorsed the “Report on Privacy and Public Access to Electronic
                     Case Files” (the Privacy Report) and recommended its adoption by the Judicial
                     Conference. The Privacy Report establishes a judiciary-wide policy governing
                     electronic availability of case file information. The Judicial Conference
                     approved the following general principles and specific recommendations
                     contained in the Report regarding access to different types of case files:

                     GENERAL PRINCIPLES

                     •        There should be consistent, nationwide policies in federal courts in
                              order to ensure that similar privacy protections and access presumptions
                              apply regardless of which federal court is the custodian of a particular
                              case file.


                                                             48
Case 19-03014       Doc 4-1   Filed 08/29/19     Entered 08/29/19 11:44:25          Page 20 of 62



                                                                                 September/October 2001

                •       Notice of these nationwide policies should be given to all litigants in
                        federal court so that they will be aware of the fact that materials which
                        they submit in a federal court proceeding could become available on the
                        Internet.

                •       Members of the bar must be educated about the policies and the fact
                        that they must protect their clients by carefully examining the
                        documents that they file in federal court for sensitive, private
                        information and by making the appropriate motions to protect
                        documents from electronic access when necessary.

                •       Except where otherwise noted, the policies apply to both paper and
                        electronic files.

                •       Electronic access to docket sheets through PACERNet and court
                        opinions through court websites will not be affected by these policies.

                •       The availability of case files at the courthouse will not be affected or
                        limited by these policies.

                •       Nothing in these recommendations is intended to create a private right
                        of action or to limit the application of Rule 11 of the Federal Rules of
                        Civil Procedure.

                SPECIFIC RECOMMENDATIONS

                •       Civil Case Files. Documents in civil case files should be made
                        available electronically to the same extent that they are available at the
                        courthouse with one exception (that Social Security cases should be
                        excluded from electronic access) and one change in policy (that certain
                        “personal data identifiers” should be modified or partially redacted by
                        the litigants; these identifiers are Social Security numbers, dates of
                        birth, financial account numbers and names of minor children).

                •       Criminal Case Files. Public remote electronic access to documents in
                        criminal cases should not be available at this time, with the
                        understanding that this policy will be reexamined within two years of
                        adoption by the Judicial Conference.

                •       Bankruptcy Case Files. Documents in bankruptcy case files should be
                        made generally available electronically to the same extent that they are
                        available at the courthouse, with a similar policy change for personal
                        identifiers as in civil cases; section 107(b)(2) of the Bankruptcy Code

                                                        49
Case 19-03014            Doc 4-1    Filed 08/29/19    Entered 08/29/19 11:44:25        Page 21 of 62



Judicial Conference of the United States

                              should be amended to establish privacy and security concerns as a basis
                              for the sealing of a document; and the Bankruptcy Code and Rules
                              should be amended as necessary to allow the court to collect a debtor’s
                              full Social Security number but display only the last four digits.

                     •        Appellate Case Files. Appellate case files should be treated at the
                              appellate level the same way in which they are treated at the lower
                              level.


                     MODEL LOCAL RULES FOR ELECTRONIC CASE FILING

                             On recommendation of the Committee, the Conference adopted model
                     local rules for district and bankruptcy courts to assist those courts in
                     implementing the electronic case filing (ECF) program.6 The rules were
                     developed with the assistance of the Committee on Automation and
                     Technology and the Committee on Rules of Practice and Procedure. Courts
                     may adopt the rules in full or in part, and courts may also opt to promulgate
                     them through standing orders.


                     MISCELLANEOUS FEES

                             Judicial Panel on Multidistrict Litigation. In September 1996, the
                     Judicial Conference approved increases to certain fees in the miscellaneous fee
                     schedules for appellate, district, and bankruptcy courts and the Court of Federal
                     Claims to account for inflation. These fee increases were made contingent on
                     the enactment of legislation to permit the judiciary to retain the resulting
                     increased amounts (JCUS-SEP 96, p. 54). The Conference’s 1996 action did
                     not extend to the Judicial Panel on Multidistrict Litigation because its fee
                     schedule was not established until March 1997 (JCUS-MAR 97, p. 20).
                     Legislation permitting the judiciary to retain miscellaneous fee increases was
                     enacted in section 102 of the Federal Courts Improvement Act of 2000 and
                     includes the Multidistrict Litigation Panel with the other court types for which
                     such fee increases may be retained. In order to maintain uniformity among the
                     fee schedules of the different court types, the Judicial Conference approved a
                     Committee recommendation that the Miscellaneous Fee Schedule for the
                     Judicial Panel on Multidistrict Litigation be amended to include the fee
                     increases set forth below:


                     6
                      No courts of appeals have yet instituted ECF. Therefore, no rules are
                     proposed for those courts at this time.

                                                             50
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25         Page 22 of 62



                                                                                September/October 2001

                       Fee                   Current Amount               Increased Amount
                       Search of Records           $15                       $20
                       Certification of Documents $ 5                        $7
                       Returned Check              $25                       $35

                         Federal Agency Exemption in the Courts of Appeals. On
                recommendation of the Committee, the Judicial Conference agreed to amend
                Items 2 and 4 of the Court of Appeals Miscellaneous Fee Schedule to add
                language concerning limitations on federal agency exemption from fees. This
                language, which is similar to that found in the district and bankruptcy court fee
                schedules, had been inadvertently omitted when the appellate fee schedule was
                amended to reflect the application of electronic access fees (see JCUS-SEP 93,
                pp. 44-45). As amended, Items 2 and 4 read as follows (new language in
                italics) :

                       (2) For every search of the records of the court and certifying the
                       results thereof, $20. This fee shall apply to services rendered on
                       behalf of the United States if the information requested is
                       available through electronic access.

                                                    *****

                       (4) For reproducing any record or paper, 50 cents per page. This
                       fee shall apply to paper copies made from either: (1) original
                       documents; or (2) microfiche or microfilm reproductions of the
                       original records. This fee shall apply to services rendered on
                       behalf of the United States if the record or paper requested is
                       available through electronic access.

                        Appeal Fee in Bankruptcy. The Conference adopted the
                recommendation of the Committee on Court Administration and Case
                Management, as endorsed by the Committee on the Administration of the
                Bankruptcy System, to amend Items 15 and 21 of the Bankruptcy Court
                Miscellaneous Fee Schedule to provide that fees for appeals or cross-appeals by
                bankruptcy trustees (and debtors in possession in chapter 11 cases) be payable
                only from the estate and to the extent that an estate is realized in order to
                encourage trustees to pursue estate assets. A similar provision has already been
                included in Item 6 of the Bankruptcy Court Miscellaneous Fee Schedule
                pertaining to the obligation of trustees and debtors in possession to pay
                adversary proceeding filing fees.




                                                       51
Case 19-03014            Doc 4-1    Filed 08/29/19   Entered 08/29/19 11:44:25         Page 23 of 62



Judicial Conference of the United States



                     JUROR ATTENDANCE FEE

                             Pursuant to the Jury Selection and Service Act, 28 U.S.C. § 1871, jurors
                     are entitled to receive a fee of $40 per day for attendance at a place of trial or
                     hearing. While this fee is not intended to support or replace salaries, it is
                     intended to provide a minimal level of compensation for jurors fulfilling their
                     civic responsibility. However, this fee has not been increased in over ten
                     years.7 On recommendation of the Committee on Court Administration and
                     Case Management, the Judicial Conference agreed to seek legislation to amend
                     28 U.S.C. § 1871(b)(1) to increase from $40 to $50 the fee paid to a juror per
                     day of actual attendance, subject to congressional funding.


                     E-GOVERNMENT ACT OF 2001

                             The proposed E-Government Act of 2001 (S. 803 and H.R. 2458, 107th
                     Congress) is intended to improve the use of information technology by the
                     federal government. Section 205 of both bills would require appellate, district
                     and bankruptcy courts to establish official websites containing information or
                     links to information such as local rules, written opinions and electronically
                     filed documents. It would permit the Judicial Conference to promulgate rules
                     to address privacy concerns, and includes an “opt out” provision. The bills
                     also address the conditions under which fees may be charged for court
                     information. Since an extensive effort is already underway in the judiciary
                     both to expand public access through technology (e.g., the case
                     management/electronic case files system) and to address privacy issues related
                     to public access (see supra, “Report on Privacy and Public Access to Electronic
                     Case Files,” pp. 48-50), it was the Committee’s view that the judiciary is better
                     equipped to address these issues. On recommendation of the Committee, the
                     Judicial Conference agreed to ask Congress to strike section 205 and replace it
                     with a provision giving the judiciary six months to study the use of information
                     technology in providing court-related information to the public and provide the
                     Senate Governmental Affairs and the House Government Reform Committees
                     with language more tailored to the objectives and needs of the judiciary and its
                     users.



                     7
                      In March 1998, the Judicial Conference approved seeking legislation to reduce
                     from 30 to five the number of days jurors are required to serve before they are
                     eligible to receive an additional fee (JCUS-MAR 98, p. 9), but this proposal
                     has not yet been enacted.

                                                            52
Case 19-03014        Doc 4-1   Filed 08/29/19     Entered 08/29/19 11:44:25         Page 24 of 62



                                                                                  September/October 2001

                        In addition, on recommendation of the Committee, the Conference
                adopted the following specific fallback positions in the event Congress declines
                to strike section 205:

                That the Judicial Conference—

                a.       take no position with regard to the meaning of the term “written
                         opinion” as used in the legislation;

                b.       take no position on the amendment of the fee language in the Judiciary
                         Appropriations Act of 1991;

                c.       make Congress aware of the fact that there are significant costs
                         associated with the maintenance of written opinions online for an
                         indefinite period of time;

                d.       make Congress aware of any inconsistencies between any privacy and
                         access policy the Conference may adopt and the provisions of the
                         legislation;

                e.       make Congress aware that the “opt out” provision of the bill is contrary
                         to the establishment of a nationwide access policy and should be
                         viewed as merely a short-term solution to initial noncompliance;

                f.       seek an amendment to the legislation to allow chief bankruptcy judges
                         to create the websites of bankruptcy courts; and

                g.       seek an amendment to the legislation to extend the time requirement for
                         compliance with both the operation of court websites and the
                         availability of electronic documents to five years after the effective date
                         of the Act.


                COMMITTEE ACTIVITIES

                        The Committee on Court Administration and Case Management
                reported that, among other things, it received a briefing on the Criminal Justice
                Act supervisory attorney pilot project, which will be evaluated by the
                Committee at its next meeting; an update on videoconferencing in the federal
                courts; an update on the case management/electronic case files project; and a
                briefing on the Federal Judicial Center’s ongoing district case weighting study.




                                                         53
Case 19-03014         Doc 4-1       Filed 08/29/19   Entered 08/29/19 11:44:25        Page 25 of 62



Judicial Conference of the United States


             C OMMITTEE ON C RIMINAL L AW

                     DNA AND COMPETENCY OF COUNSEL
                     LEGISLATION

                              Legislation pending in the 107th Congress on improving the availability
                     of post-conviction forensic DNA testing in federal and state criminal justice
                     systems and on ensuring competent counsel in state capital cases was
                     considered by the Committees on Criminal Law, Defender Services, and
                     Federal-State Jurisdiction, each with regard to those provisions falling within
                     its jurisdiction. The recommendations of those committees were presented to
                     the Conference in one consolidated report and are discussed infra,
                     “Consolidated Report on DNA and Competency of Counsel Legislation,”
                      pp. 72-75.


                     COMMITTEE ACTIVITIES

                             The Committee reported on its recommendation to the AO Director that
                     the Regulations of the Director of the Administrative Office Concerning the
                     Carrying and Use of Firearms by U.S. Probation and Pretrial Services Officers
                     be revised to authorize probation and pretrial services officers to carry
                     judiciary-issued, double-action only, semiautomatic firearms in the
                     performance of their official duties. The regulations, adopted by the
                     Conference at its March 1997 session (JCUS-MAR 97, p. 22), delegate to the
                     AO Director, in consultation with the Committee, the authority to determine
                     which firearms and ammunition are authorized for use by the officers. The
                     Committee was briefed on the activities of an ad hoc working group that is
                     reviewing and revising pretrial services and post-conviction supervision
                     monographs.


             C OMMITTEE ON D EFENDER S ERVICES

                     MALPRACTICE CLAIMS AGAINST
                     PANEL ATTORNEYS

                             The Federal Courts Improvement Act of 2000 amended subsection (d)
                     of the Criminal Justice Act (CJA), 18 U.S.C. § 3006A(d), to authorize courts to
                     reimburse panel attorneys for expenses reasonably incurred by them in
                     defending against actions alleging their malpractice in furnishing
                     representational service under the CJA. On recommendation of the Committee

                                                            54
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25          Page 26 of 62



                                                                                 September/October 2001

                on Defender Services, the Judicial Conference approved a proposed revision of
                paragraph 2.27 of the Guidelines for the Administration of the Criminal Justice
                Act and Related Statutes, Volume VII, Guide to Judiciary Policies and
                Procedures, to add a new subparagraph (D) to advise courts and panel
                attorneys regarding implementation of this legislation. (The previous
                subparagraph (D) is redesignated as (E).) The new guideline sets a monetary
                ceiling for reimbursement, the deductible amount of the attorney’s professional
                liability insurance or $5,000, whichever is less; precludes reimbursement for
                the value of the attorney’s own services in defending against the action; and, as
                specified in the statute, prohibits reimbursement if a judgment of malpractice is
                rendered against the panel attorney. Expenses incurred on or after November
                13, 2000 are eligible for reimbursement.


                DNA AND COMPETENCY OF COUNSEL
                LEGISLATION

                         Legislation pending in the 107th Congress on improving the availability
                of post-conviction forensic DNA testing in federal and state criminal justice
                systems and on ensuring competent counsel in state capital cases was
                considered by the Committees on Criminal Law, Defender Services, and
                Federal-State Jurisdiction, each with regard to those provisions falling within
                its jurisdiction. The recommendations of those committees were presented to
                the Conference in one consolidated report and are discussed infra,
                “Consolidated Report on DNA and Competency of Counsel Legislation,”
                pp. 72-75.


                COMMITTEE ACTIVITIES

                       Under its delegated authority from the Judicial Conference (JCUS­
                MAR 89, pp. 16-17), the Committee on Defender Services approved fiscal year
                2002 budgets and grants for 73 federal defender organizations, totaling
                $272,123,700.

                        The Committee reported that it reviewed the continuing development
                and implementation of the Outline of the Defender Services Program Strategic
                Plan, and supported the concept of convening a joint state and federal defender
                conference on quality of representation. The Committee endorsed
                establishment of two capital resource counsel positions to be used to train and
                consult with federal defender organization staffs on federal death penalty
                representation, and, as their availability permits, provide support and training to
                Criminal Justice Act panel attorneys on such matters. Efforts by the

                                                        55
Case 19-03014         Doc 4-1       Filed 08/29/19   Entered 08/29/19 11:44:25          Page 27 of 62



Judicial Conference of the United States

                     Committee and other components of the judiciary to obtain an increase in the
                     compensation rate for Criminal Justice Act panel attorneys appear to be
                     yielding positive results, in that Congress approved FY 2002 funding for an
                     hourly rate of $90 for in-court and out-of-court work. The Committee also
                     received a report on federal defender and panel attorney training events.


             C OMMITTEE ON F EDERAL -S TATE J URISDICTION

                     DIVERSITY JURISDICTION

                              Section 1332(c) of title 28, United States Code, currently “deems” a
                     corporation to be a citizen of any State by which it has been incorporated and
                     of the State where it has its principal place of business, for purposes of
                     diversity of citizenship and removal jurisdiction. The provision was originally
                     adopted to expand the number of states in which a corporation will be deemed
                     a citizen, thus restricting the scope of diversity jurisdiction. However, some
                     courts have interpreted the word “State” in section 1332(c)(1) as not including
                     foreign states, resulting in the expansion of the availability of diversity
                     jurisdiction for corporations with foreign contacts. In response to this situation,
                     the Committee on Federal-State Jurisdiction recommended that the Judicial
                     Conference endorse enactment of a proposal of the American Law Institute to
                     amend 28 U.S.C. § 1332(c) to deem a corporation to be a citizen of every state
                     and foreign state by which it has been incorporated and of the state or foreign
                     state in which it has its principal place of business. The Conference adopted
                     the Committee’s recommendation, which would have the effect of restricting
                     the availability of diversity jurisdiction for corporations with foreign contacts.


                     PATIENTS’ RIGHTS LEGISLATION

                             During the first session of the 107th Congress, both the Senate and the
                     House of Representatives passed differing versions of the “Bipartisan Patient
                     Protection Act” as S. 1052 and H.R. 2563, respectively. These bills would
                     establish new federal standards governing the provision of medical benefits in
                     health insurance plans. Both bills would also provide legal recourse for
                     damage claims for injuries resulting from the denial by a health plan of a




                                                             56
Case 19-03014       Doc 4-1   Filed 08/29/19     Entered 08/29/19 11:44:25          Page 28 of 62



                                                                                 September/October 2001

                medical benefit. They differ, however, in their allocation of jurisdiction to the
                state and federal courts and in the type of action permitted.8

                        S. 1052 would create a new federal cause of action, with exclusive
                federal court jurisdiction, for personal injuries arising from a failure to exercise
                ordinary care in making a decision regarding an individual’s coverage under a
                health benefit plan. S. 1052 would also lift the preemption bar in the Employee
                Retirement Income Security Act of 1974 (ERISA) to permit suits for personal
                injuries arising from “medically reviewable determinations” (e.g., decisions
                based on the necessity or appropriateness of a treatment) to go forward in state
                courts in accordance with otherwise applicable state law. H.R. 2563 would
                create a single federal cause of action for damages that result from negligent
                coverage decisions, as well as medically reviewable decisions. State and
                federal courts would be given concurrent jurisdiction. Although H.R. 2563
                precludes removal of claims arising from a medically reviewable
                determination, it permits removal if the action is against certain parties. The
                two bills would also provide for access to a court when a benefit has been
                denied and the patient believes that exhaustion of internal and external review
                processes would result in irreparable injury to the patient’s health. S. 1052
                would make federal court the exclusive forum for the adjudication of such
                exigent benefit claims, while H.R. 2563 would provide for concurrent
                jurisdiction in the state and federal courts and would make no provision to bar
                removal.

                        In February 2000, during the 106th Congress, the Executive Committee,
                on behalf of the Judicial Conference, adopted a recommendation of the
                Committee on Federal-State Jurisdiction urging Congress to provide that in any
                managed care legislation, the state courts be the primary fora for the resolution
                of personal injury claims arising from the denial of health care benefits, should
                Congress determine that such legal recourse is warranted. The Executive
                Committee recognized that personal injury claims arising from the provision or
                denial of medical treatment have historically been governed by state tort law,
                and suits on such claims have traditionally and satisfactorily been resolved
                primarily in the state court system. JCUS-MAR 00, pp. 7-8. After reviewing
                the legal recourse provisions of S. 1052 and H.R. 2563, and in light of




                8
                 Presently, suits for personal injury damages against health insurance plans
                governed by the Employee Retirement Income Security Act of 1974 are
                generally barred, and only a claim for the actual benefit or service is permitted
                in federal, as well as state, court. 29 U.S.C. § 1132(a).

                                                        57
Case 19-03014         Doc 4-1       Filed 08/29/19    Entered 08/29/19 11:44:25         Page 29 of 62



Judicial Conference of the United States

                     previous Conference action, the Committee on Federal-State Jurisdiction
                     recommended that the Conference—

                     a.       Continue to recognize that state courts should be the primary fora for
                              the resolution of personal injury claims arising from the denial of health
                              care benefits;

                     b.       Express concern with any provision in patients’ rights legislation that
                              would create a new cause of action in federal court for personal injury
                              claims arising from medically reviewable (e.g., necessity of treatment)
                              benefit decisions; and

                     c.       Encourage Congress, in any such legislation, to provide state courts
                              with jurisdiction (concurrent or otherwise) over any suits to compel
                              insurance plans to provide interim medical benefits on an emergency
                              basis and to bar removal of such suits.

                     By mail ballot concluded on October 1, 2001, the Conference adopted the
                     Committee’s recommendations.


                     DNA AND COMPETENCY OF COUNSEL
                     LEGISLATION

                              Legislation pending in the 107th Congress on improving the availability
                     of post-conviction forensic DNA testing in federal and state criminal justice
                     systems and on ensuring competent counsel in state capital cases was
                     considered by the Committees on Criminal Law, Defender Services, and
                     Federal-State Jurisdiction, each with regard to those provisions falling within
                     its jurisdiction. The recommendations of those committees were presented to
                     the Conference in one consolidated report and are discussed infra,
                     “Consolidated Report on DNA and Competency of Counsel Legislation,”
                     pp. 72-75.


                     COMMITTEE ACTIVITIES

                             The Committee on Federal-State Jurisdiction reported that it was
                     briefed on a number of issues related to mass torts and class actions, including
                     proposed amendments to Rule 23 of the Federal Rules of Civil Procedure
                     regarding duplicative and competing class actions. In addition, the Committee
                     formed a Subcommittee on Federal-State Interaction, which is tasked with

                                                              58
Case 19-03014    Doc 4-1     Filed 08/29/19      Entered 08/29/19 11:44:25          Page 30 of 62



                                                                                  September/October 2001

                making suggestions as to how the Committee can better foster state-federal
                relations and educational initiatives. Other topics discussed by the Committee
                included the work of the Ninth Circuit’s Pacific Islands Committee, the status
                of asbestos litigation, legislative language to make orders of the National Labor
                Relations Board self-enforcing, and a proposal by administrative law judges to
                restructure the appellate administrative review of Social Security claims.


        C OMMITTEE ON F INANCIAL D ISCLOSURE

                FINANCIAL DISCLOSURE REPORT PREPARATION

                        On recommendation of the Committee on Financial Disclosure, the
                Judicial Conference agreed (by mail ballot concluded on October 1, 2001) to
                authorize the reimbursement of judges and judiciary employees for the cost of
                professional fees, not to exceed $1000, for the preparation of annual financial
                disclosure reports. Reimbursement of this expense is appropriate because
                preparation of a financial disclosure report is a part of a filer’s official duties
                and imparts no personal benefit; rather it satisfies an official government need.


                COMMITTEE ACTIVITIES

                        As of July 1, 2001, the Committee had received 3,231 financial
                disclosure reports and certifications for the calendar year 2000, including 1,174
                reports and certifications from Supreme Court justices, Article III judges, and
                judicial officers of special courts; 320 from bankruptcy judges; 488 from
                magistrate judges; and 1,249 from judicial employees.


        C OMMITTEE ON INTERCIRCUIT A SSIGNMENTS

                COMMITTEE ACTIVITIES

                        The Committee on Intercircuit Assignments reported that during the
                period from January 1, 2001, to June 30, 2001, a total of 90 intercircuit
                assignments, undertaken by 58 Article III judges, were processed and
                recommended by the Committee on Intercircuit Assignments and approved by
                the Chief Justice. In addition, the Committee aided courts requesting
                assistance by both identifying and obtaining judges willing to take assignments.


                                                        59
Case 19-03014         Doc 4-1       Filed 08/29/19   Entered 08/29/19 11:44:25        Page 31 of 62



Judicial Conference of the United States


             C OMMITTEE ON INTERNATIONAL J UDICIAL R ELATIONS

                     COMMITTEE ACTIVITIES

                              The Committee on International Judicial Relations reported that seven
                     delegations of Russian judges have participated in a Library of Congress
                     Russian Leadership Program rule-of-law component that has been established
                     with Committee assistance. The program includes visits to the federal and state
                     courts in a local community in the United States. The Committee also reported
                     on its involvement in rule-of-law and judicial reform activities relating to
                     Africa, Asia, Europe, and Latin America, including work with the Russian and
                     Venezuelan judiciaries funded through the United States Agency for
                     International Development.


             C OMMITTEE ON THE J UDICIAL B RANCH

                     GOVERNMENT MANAGEMENT REFORM ACT OF 1994

                             Section 101 of the Government Management Reform Act of 1994,
                     Public Law No. 103-356, amended the Ethics Reform Act of 1989 to provide
                     that an annual Employment Cost Index (ECI) adjustment for judges, members
                     of Congress, and Executive Schedule officials can be no higher than a
                     comparable pay adjustment for General Schedule employees. The effect of this
                     provision has been that judges and other high-level federal officials have lost
                     2.8 percent of their annual ECI adjustments cumulatively, resulting in a loss of
                     about $4,000 annually. After considering the legislative histories of the Ethics
                     Reform Act and section 101 of the Government Management Reform Act, the
                     Committee concluded that section 101 is contrary to the intent of Congress and
                     the President in enacting the Ethics Reform Act (which was to make annual
                     pay adjustments for high-level officials independent of those for other federal
                     employees) and is unfair in its application to judges. On recommendation of
                     the Judicial Branch Committee, the Judicial Conference agreed to seek repeal
                     of section 101 of the Government Management Reform Act of 1994, as it
                     operates on judges, members of Congress, and Executive Schedule officials.




                                                           60
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25         Page 32 of 62



                                                                                September/October 2001



                TRAVEL REGULATIONS FOR UNITED STATES
                JUSTICES AND JUDGES

                         On recommendation of the Judicial Branch Committee, the Judicial
                Conference agreed to amend the Travel Regulations for United States Justices
                and Judges to clarify the Director’s authority with regard to reimbursement for
                travel and subsistence expenses for judges with special needs. The
                amendments provide that (a) the Director may authorize a judge with a special
                need (e.g., physical disability) transportation and per diem expenses incurred
                by a family member or other attendant who must travel with the judge to make
                the trip possible; (b) a judge with a special need is authorized services (e.g.,
                renting and/or transporting a wheelchair) to enable the judge to accomplish
                successfully the purpose of the travel; and (c) the Director may authorize an
                actual subsistence expense reimbursement not to exceed 300 percent of the
                applicable maximum per diem rate, where the daily subsistence allowance for
                judges who itemize is inadequate to cover the cost of a hotel room that is
                accessible or otherwise equipped for physically disabled persons.


                COMMITTEE ACTIVITIES

                        The Committee on the Judicial Branch reported that it has continued to
                give high priority to the problem of judicial compensation. The Committee
                also devoted considerable time and attention to benefits matters and received
                an update on the status of two cases raising issues concerning taxation of
                judicial compensation.


        C OMMITTEE ON J UDICIAL R ESOURCES

                COURT INTERPRETER POSITIONS

                        Based on established criteria, the Committee on Judicial Resources
                recommended, and the Judicial Conference approved, ten additional court
                interpreter positions for fiscal year 2003: six positions for the District of
                Arizona, including the conversion of three temporary positions to permanent;
                three positions for the Southern District of California; and one position for the
                Northern District of California. Four of these positions (three in the District of
                Arizona and one in the Southern District of California) were approved for
                accelerated funding in fiscal year 2002. On recommendation of the Committee,

                                                       61
Case 19-03014         Doc 4-1       Filed 08/29/19    Entered 08/29/19 11:44:25         Page 33 of 62



Judicial Conference of the United States

                     the Conference declined to approve additional court interpreter positions for
                     the Districts of Massachusetts, Nebraska, New Jersey, and Puerto Rico.


                     BANKRUPTCY ADMINISTRATOR STAFF

                             The bankruptcy administrator for the Northern District of Alabama
                     requested authority to have a “type II” chief deputy bankruptcy administrator
                     position, citing the size, geographic distribution and level of responsibilities of
                     that office. This request was supported by the chief judge of the Eleventh
                     Circuit Court of Appeals, and the chief judges of the district and bankruptcy
                     courts of the Northern District of Alabama. On recommendation of the
                     Committee, which determined that the bankruptcy administrator for that district
                     would use a second-in-command type II chief deputy in a manner consistent
                     with the position description set forth in the Judiciary Salary Plan, the
                     Conference approved the bankruptcy administrator’s request.


                     PHYSICAL FITNESS CENTERS

                             Physical fitness programs have been promoted by both the private and
                     federal sectors as a means to improve employee productivity, reduce
                     absenteeism, lessen employee turnover, and decrease health care costs.
                     Judiciary staff have used on-site and shared fitness centers for several years. At
                     the request of the Committee on Security and Facilities, the Committee on
                     Judicial Resources developed a judiciary policy on physical fitness centers to
                     give guidance on such matters as liability, safety, and space concerns, and
                     recommended its adoption by the Conference. Among other things, the policy
                     authorizes local funds to be expended to allow court staff to participate in
                     fitness center activities. The Conference adopted the policy on physical fitness
                     centers proposed by the Committee.


                     BANKRUPTCY APPELLATE PANEL LAW CLERKS

                             In order to develop a methodology for allocating bankruptcy appellate
                     panel law clerks, the Judicial Resources Committee considered the caseloads
                     and resources of bankruptcy appellate panel judges, recommendations made by
                     chief bankruptcy appellate panel judges and bankruptcy appellate panel clerks,
                     and other detailed alternatives. On recommendation of the Committee, the
                     Conference agreed to take the following actions:

                                                             62
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25         Page 34 of 62



                                                                                September/October 2001

                a.     Adopt a national staffing allocation formula for bankruptcy appellate
                       panel law clerks of one law clerk for every 100 bankruptcy appellate
                       panel annual case participations on a circuit-wide basis, not to exceed
                       one law clerk per bankruptcy appellate panel judge;

                b.     Define bankruptcy appellate panel case participations for the
                       bankruptcy appellate panel law clerk formula as including (1) case
                       terminations on the merits following oral hearing or submission on the
                       briefs and (2) case procedural terminations ruled on by a judge;

                c.     Approve a rounding factor of 75 bankruptcy appellate panel case
                       participations for all filings above the initial base of 100 case
                       participations for receiving a second or subsequent law clerk;

                d.     Approve a stability factor that would reduce the number of allocated
                       positions only if the bankruptcy appellate panel does not meet the
                       formula standard with the rounding factor for two years in a row; and

                e.     Authorize the Director of the Administrative Office to approve requests
                       for bankruptcy appellate panel law clerk extensions for compelling
                       reasons.


                DISTRICT CLERKS’ OFFICES STAFFING FORMULA

                        In September 2000, the Judicial Conference approved a new staffing
                formula for the district clerks’ offices (JCUS-SEP 00, pp. 56-57).
                Subsequently, in order to take into consideration the impact of new
                technologies, the Committee recommended that the Conference revise the
                formula to include a new “automation” factor and to remove the automation
                component from the existing “organizational” factor. In addition, the
                Committee recommended a technical amendment to the “judge support”
                staffing factor to reflect that this factor was intended to be based on “judges
                authorized,” not “judges present,” since the former is a more accurate indicator
                of workload. The Conference adopted the proposed automation,
                organizational, and judge support staffing factors as part of the staffing formula
                for the United States district court clerks’ offices to be implemented in fiscal
                year 2002.




                                                       63
Case 19-03014         Doc 4-1       Filed 08/29/19   Entered 08/29/19 11:44:25          Page 35 of 62



Judicial Conference of the United States



                     ALTERNATIVE DISPUTE RESOLUTION
                     STAFFING FACTOR

                             In March 1998, the Judicial Conference approved a “basic” and a
                     “robust” staffing factor for clerk’s office positions performing duties related to
                     alternative dispute resolution (JCUS-MAR 98, pp. 20-21). The basic staffing
                     factor was intended to apply to most district courts’ alternate dispute resolution
                     (ADR) programs, while the robust factor was intended for a limited number of
                     courts with extensive ADR programs. The District of South Carolina,
                     heretofore funded using the basic staffing factor, requested application of the
                     robust factor, citing significant growth in its program. Based on the number of
                     cases reported as participating in the District of South Carolina’s ADR
                     program, and the number of hours spent processing those cases for the 12­
                     month reporting period ending June 2000, the Committee on Judicial
                     Resources recommended that the Judicial Conference approve that district’s
                     request. The Conference adopted the Committee’s recommendation.


                     QUALIFICATIONS STANDARDS FOR CHIEF
                     PROBATION AND CHIEF PRETRIAL SERVICES OFFICERS

                             The Judicial Conference approved a recommendation of the Committee
                     on Judicial Resources that it adopt revised qualifications standards for chief
                     probation officers and chief pretrial services officers in order to modernize and
                     enhance those standards. The new standards retain requirements for a
                     bachelor’s degree before specialized experience is credited and for three years
                     of technical experience for continued law enforcement officer retirement
                     system coverage, but they eliminate credit for graduate-level education and
                     allow substitution of three years of successful experience as a supervisor or a
                     manager for the requirement of a year at the next lower level of specialized
                     experience.


                     COMMITTEE ACTIVITIES

                            The Committee on Judicial Resources reported that it encouraged the
                     Director of the Administrative Office to increase the health care flexible
                     spending account cap from $5,000 to a maximum of $10,000. The Committee
                     took no action on special rates proposed by the Office of Personnel
                     Management for information technology personnel because a survey of all

                                                             64
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25        Page 36 of 62



                                                                               September/October 2001

                court units conducted by the Administrative Office in March 2001 showed no
                apparent nationwide problem with information technology recruitment and
                retention in the judiciary (although the data indicated problems in certain
                locality pay areas). The Committee asked the Administrative Office to provide
                an update if the situation changes and to develop educational materials that
                encourage courts to use the full range of Court Personnel System flexibilities
                and monetary and non-monetary incentives to attract and retain information
                technology employees.


        C OMMITTEE ON THE A DMINISTRATION
        OF THE M AGISTRATE J UDGES S YSTEM

                SELECTION AND APPOINTMENT REGULATIONS

                        On recommendation of the Committee on the Administration of the
                Magistrate Judges System, the Judicial Conference approved technical and
                clarifying changes to the Regulations of the Judicial Conference of the United
                States Establishing Standards and Procedures for the Appointment and
                Reappointment of United States Magistrate Judges. Among other things, the
                changes add the Territory of Guam and the Commonwealth of the Northern
                Mariana Islands as locations where a person may be a member of the bar to be
                qualified for appointment as a magistrate judge, and clarify that any additional
                qualification standard that a court may wish to impose, beyond those in the
                selection and appointment regulations, may not be inconsistent with the court’s
                policy as an equal opportunity employer.


                CHANGES IN MAGISTRATE JUDGE POSITIONS

                        After consideration of the report of the Committee and the
                recommendations of the Director of the Administrative Office, the district
                courts, and the judicial councils of the circuits, the Judicial Conference
                approved the following changes in positions, locations, salaries, and
                arrangements for full-time and part-time magistrate judge positions. Changes
                with a budgetary impact are to be effective when appropriated funds are
                available.




                                                       65
Case 19-03014         Doc 4-1       Filed 08/29/19    Entered 08/29/19 11:44:25        Page 37 of 62



Judicial Conference of the United States

                     THIRD CIRCUIT

                     Eastern District of Pennsylvania

                              Made no change in the number, locations, or arrangements of the
                              magistrate judge positions in the district.

                     Middle District of Pennsylvania

                              Increased the salary of the part-time magistrate judge position at
                              Williamsport from Level 7 ($5,605 per annum) to Level 6 ($11,211 per
                              annum).

                     FOURTH CIRCUIT

                     District of South Carolina

                     1.       Authorized an additional full-time magistrate judge position in
                              Charleston; and

                     2.       Made no change in the number, locations, salaries, or arrangements of
                              the other magistrate judge positions in the district.

                     FIFTH CIRCUIT

                     Middle District of Louisiana

                              Made no change in the number or arrangements of the magistrate judge
                              positions in the district.

                     Northern District of Texas

                              Increased the salary of the part-time magistrate judge position at
                              Abilene from Level 5 ($22,422 per annum) to Level 4 ($33,633 per
                              annum).

                     Western District of Texas

                              Redesignated the full-time magistrate judge position currently
                              designated as Austin or Waco as Austin.



                                                             66
Case 19-03014    Doc 4-1     Filed 08/29/19    Entered 08/29/19 11:44:25         Page 38 of 62



                                                                              September/October 2001

                SIXTH CIRCUIT

                Eastern District of Michigan

                       Made no change in the number, locations, or arrangements of the
                       magistrate judge positions in the district.

                NINTH CIRCUIT

                District of Idaho

                       Made no change in the number, location, or arrangements of the
                       magistrate judge positions in the district.

                District of Oregon

                       Made no change in the number, locations, salaries, or arrangements of
                       the magistrate judge positions in the district.

                ELEVENTH CIRCUIT

                Northern District of Alabama

                       Made no change in the number, locations, or arrangements of the
                       magistrate judge positions in the district.


                ACCELERATED FUNDING

                        On recommendation of the Committee, the Judicial Conference agreed
                to designate the new full-time magistrate judge position at Charleston, South
                Carolina, for accelerated funding in fiscal year 2002.


                COMMITTEE ACTIVITIES

                        The Committee considered two issues concerning the selection and
                appointment regulations for magistrate judge positions. First, the Committee
                discussed a judge’s suggestion that the regulations be amended to provide that
                if an applicant for a magistrate judge position is a member of the same law firm
                as a member of the merit selection panel, the panel member must step down.


                                                      67
Case 19-03014         Doc 4-1       Filed 08/29/19   Entered 08/29/19 11:44:25        Page 39 of 62



Judicial Conference of the United States

                     The Committee determined not to seek a change to the regulations to address
                     the issue, but instead to add language to the selection and appointment
                     pamphlet that each panel member must disclose to all other panel members any
                     personal or professional relationships with any applicants for the position. The
                     Committee also declined to adopt a judge’s suggestion that the regulations be
                     modified to allow career law clerks with at least five years of clerkship
                     experience to have that clerkship time considered in computing the five-year
                     active practice of law requirement.


             C OMMITTEE TO R EVIEW C IRCUIT
             C OUNCIL C ONDUCT AND D ISABILITY O RDERS

                     COMMITTEE ACTIVITIES

                            The Committee to Review Circuit Council Conduct and Disability
                     Orders reported that it met in August 2001 to consider a petition for review of
                     an order entered by the Judicial Council of the District of Columbia Circuit in
                     proceedings conducted under the Judicial Conduct and Disability Act, 28
                     U.S.C. § 372(c). The petition, filed in April 2001, was taken under
                     advisement.


             C OMMITTEE ON R ULES OF P RACTICE AND P ROCEDURE

                     FEDERAL RULES OF APPELLATE PROCEDURE

                             The Committee on Rules of Practice and Procedure submitted to the
                     Judicial Conference proposed amendments to Appellate Rules 1 (Scope of
                     Rules; Title), 4 (Appeal as of Right -- When Taken), 5 (Appeal by Permission),
                     21 (Writs of Mandamus and Prohibition, and Other Extraordinary Writs), 24
                     (Proceeding in Forma Pauperis), 25 (Filing and Service), 26 (Computing and
                     Extending Time), 26.1 (Corporate Disclosure Statement), 27 (Motions), 28
                     (Briefs), 31 (Serving and Filing Briefs), 32 (Form of Briefs, Appendices, and
                     Other Papers), 36 (Entry of Judgment; Notice), 41 (Mandate: Contents;
                     Issuance and Effective Date; Stay), 44 (Case Involving a Constitutional
                     Question When the United States Is Not a Party) and 45 (Clerk’s Duties), and
                     new Form 6 (Certificate of Compliance With Rule 32(a)), together with
                     Committee notes explaining their purpose and intent. The Judicial Conference
                     approved the amendments and new form and authorized their transmittal to the


                                                            68
Case 19-03014       Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25         Page 40 of 62



                                                                               September/October 2001

                Supreme Court for its consideration with the recommendation that they be
                adopted by the Court and transmitted to Congress in accordance with the law.


                FEDERAL RULES OF BANKRUPTCY PROCEDURE

                        The Committee on Rules of Practice and Procedure submitted to the
                Judicial Conference proposed amendments to Bankruptcy Rules 1004
                (Partnership Petition), 2004 (Examination), 2015 (Duty to Keep Records, Make
                Reports, and Give Notice of Case), 4004 (Grant or Denial of Discharge), 9014
                (Contested Matters), and 9027 (Removal), and new Rule 1004.1 (Petition for
                an Infant or Incompetent Person), together with Committee notes explaining
                their purpose and intent.9 The Judicial Conference approved the amendments
                and the new rule and authorized their transmittal to the Supreme Court for its
                consideration with the recommendation that they be adopted by the Court and
                transmitted to Congress in accordance with the law. The Committee also
                proposed, and the Conference approved, amendments to Official Forms 1
                (Voluntary Petition) and 15 (Order Confirming Plan). The revisions to the
                forms will take effect December 1, 2001.


                FEDERAL RULES OF CIVIL PROCEDURE

                        The Committee on Rules of Practice and Procedure submitted to the
                Judicial Conference proposed amendments to Civil Rules 54 (Judgments;
                Costs), 58 (Entry of Judgment), and 81 (Applicability in General), and to Rule
                C of the Supplemental Rules for Certain Admiralty and Maritime Claims (In
                Rem Actions: Special Provisions), as well as a new Civil Rule 7.1 (Disclosure
                Statement), together with Committee notes explaining their purpose and intent.
                The Judicial Conference approved the amendments and the new rule and
                authorized their transmittal to the Supreme Court for its consideration with the
                recommendation that they be adopted by the Court and transmitted to Congress
                in accordance with the law.




                9
                 The proposed amendments originally included revisions to Bankruptcy Rule
                2014 (Employment of a Professional Person); however, prior to the Conference
                session, this proposal was withdrawn by the Committee for further
                consideration.

                                                       69
Case 19-03014             Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25        Page 41 of 62



Judicial Conference of the United States



                     FEDERAL RULES OF CRIMINAL PROCEDURE

                             The Committee on Rules of Practice and Procedure submitted to the
                     Conference a comprehensive “style” revision of Criminal Rules 1-60. This
                     revision is part of a larger effort to clarify, simplify, and standardize the
                     language of the procedural rules.10 The Committee also submitted to the
                     Conference proposed “substantive” revisions to Criminal Rules 5 (Initial
                     Appearance Before the Magistrate Judge), 5.1 (Preliminary Examination), 10
                     (Arraignment), 12.2 (Notice of Insanity Defense or Expert Testimony of
                     Defendant’s Mental Condition), 26 (Taking of Testimony), 30 (Instructions),
                     35 (Correction or Reduction of Sentence), and 43 (Presence of the Defendant),
                     and a proposed new Rule 12.4 (Disclosure Statement). These revisions had
                     been under consideration apart from the “style” project. The Conference first
                     approved the style amendments, then the substantive amendments,11 and then
                     directed that the substantive amendments be substituted for the corresponding
                     rules contained in the style amendments, inserting new Rule 12.4 as well. The
                     Conference agreed to transmit these changes as a single set of proposals to the
                     Supreme Court for its consideration with the recommendation that they be
                     adopted by the Court and transmitted to Congress in accordance with the law.


                     COMMITTEE ACTIVITIES

                             The Committee on Rules of Practice and Procedure approved the
                     recommendations of its advisory committees to publish for public comment
                     proposed amendments to the Bankruptcy, Civil, Criminal, and Evidence Rules.
                     The Committee was advised of the status of its local rules project, which
                     entails reviewing all local rules of courts for consistency and duplication. An
                     extensive report on this project will be presented at the Committee's January
                     2002 meeting and will be shared with the courts.




                     10
                       The Federal Rules of Appellate Procedure were similarly revised in 1997
                     (JCUS-SEP 97, p. 82).
                     11
                      The substantive amendments to Criminal Rules 5, 10, and 43 were approved
                     by mail ballot concluded on October 1, 2001.

                                                        70
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25         Page 42 of 62



                                                                                September/October 2001


        C OMMITTEE ON S ECURITY AND F ACILITIES

                U.S. COURTS DESIGN GUIDE

                        In order to accommodate the unique space requirements of individual
                courts, the U.S. Courts Design Guide includes a provision allowing for
                “departures” from the Design Guide, which must be approved by the
                appropriate circuit judicial council. (Such “departures” have also been referred
                to at various times as “exceptions,” “deviations,” and “waivers.”) To reflect
                more accurately that the Design Guide contemplates that some courts would
                have special needs, the Committee on Security and Facilities recommended,
                and the Conference agreed, that the word “departures” should be replaced with
                the words “special requirements” throughout the Design Guide. The approval
                process for such “special requirements” will not change. (Grammatical
                revisions necessitated by this action may be made without further Conference
                approval.)


                DELEGATION OF CONSTRUCTION AUTHORITY

                         Section 614 of title 40, United States Code, authorizes General Services
                Administration (GSA) delegation of construction authority to executive branch
                agencies. Prompted by experience that shows higher costs for the judiciary
                when it obtains alterations services through GSA than when it contracts
                directly with commercial vendors, the Committee recommended that the
                Judicial Conference seek legislation that would expressly permit GSA to
                delegate construction and alteration authority to the judiciary to the same extent
                that it may do so to executive branch agencies. The Conference adopted the
                Committee’s recommendation.


                CONGRESSIONAL REVIEW OF COURTHOUSE CONSTRUCTION

                        On recommendation of the Committee, the Judicial Conference agreed
                to oppose legislation pending before the 107th Congress (H.R. 254) that would
                provide for more detailed congressional review of all court alteration and
                construction projects. The bill would require the AO to submit all planned
                projects in court space to Congress and would allow 30 days for any member of
                Congress to disapprove a project. Currently, Congress only considers



                                                       71
Case 19-03014             Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25        Page 43 of 62



Judicial Conference of the United States

                     individual prospectus-level (exceeding $1.99 million) court construction and
                     repair and alteration projects for authorization and appropriations. H.R. 254
                     could require time-consuming documentation of even a small project.


                     COURTROOM INFORMATION PROJECT

                              On recommendation of the Committee, the Judicial Conference
                     endorsed voluntary participation by federal courts in the “Courtroom
                     Information Project” of the National Center for State Courts, a program to
                     share information with members of the bar about the size, shape, lighting,
                     wiring, and lines of sight in federal and state courtrooms. The Committee
                     determined that participation would cause minimal risk to the security of a
                     court, and cooperative projects with state courts are worthwhile.


                     COMMITTEE ACTIVITIES

                             The Committee on Security and Facilities reported that in response to
                     questions about firearms standards for court security officers, it resolved that
                     the United States Marshals Service is best qualified to determine the types of
                     weapons necessary to protect the judiciary.12 The Committee made technical
                     revisions to update the Space Acquisition Guidelines, which had been approved
                     by the Judicial Conference in March 1997 (JCUS-MAR 97, p. 41) and last
                     updated February 25, 1999. The Guidelines provide a process for managing
                     and evaluating non-prospectus space projects. The Committee referred the
                     updated Guidelines to the Administrative Office Director for implementation.


             C OMMITTEES ON C RIMINAL L AW , D EFENDER
             S ERVICES, AND F EDERAL -S TATE J URISDICTION

                     CONSOLIDATED REPORT ON DNA AND COMPETENCY
                     OF COUNSEL LEGISLATION

                            Three bills pending in the 107th Congress, the “Innocence Protection
                     Act of 2001" (S. 486 and H.R. 912) and the “Criminal Justice Integrity and

                     12
                      A Conference member identified this matter for the discussion calendar, but
                     when the Conference session was canceled, the item was deferred.

                                                           72
Case 19-03014    Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25         Page 44 of 62



                                                                               September/October 2001

                Innocence Protection Act of 2001" (S. 800), have the dual goals of improving
                the availability of post-conviction forensic DNA testing in federal and state
                criminal justice systems and ensuring competent counsel in state capital cases.
                Responsibility for considering these legislative proposals was divided among
                three Conference committees. The Committee on Defender Services reviewed
                those sections addressing the assignment of counsel, the Committee on
                Criminal Law examined provisions directed to DNA testing in the federal
                criminal justice system, and the Committee on Federal-State Jurisdiction
                reviewed those provisions affecting state criminal justice systems. At the
                request of the Executive Committee, the three committees submitted their
                recommendations in one consolidated report. These recommendations were
                approved by the Judicial Conference by mail ballot concluded on October 1,
                2001, as follows:

                        With respect to legislation pending in the 107th Congress to enhance the
                availability of post-conviction DNA testing in federal and state criminal justice
                systems and to ensure competent counsel in state capital proceedings (e.g., S.
                486 and H.R. 912, “The Innocence Protection Act of 2001,” and S. 800, the
                “Criminal Justice Integrity and Innocence Protection Act of 2001”), and similar
                legislation that might be introduced in the future, that the Judicial Conference:

                a.     Support the goal of establishing fair and uniform standards for post-
                       conviction forensic DNA testing in the federal criminal justice system.
                       (Committee on Criminal Law)

                b.     Support the goal of affording innocent people wrongly convicted the
                       opportunity to obtain DNA testing relevant to their claim of innocence,
                       but oppose provisions that would entitle a person convicted of a non-
                       capital federal crime the right to apply to the sentencing court for DNA
                       testing in connection with an offense used for sentencing purposes.
                       (Committee on Defender Services)

                c.     Support provisions that would give federal courts discretion to appoint
                       counsel for a financially eligible person who is convicted of a federal
                       crime and is applying to the federal court for DNA testing in connection
                       with that conviction. (Committee on Defender Services)

                d.     Support the goal of ensuring that capital defendants have competent
                       legal representation in both state and federal capital proceedings at
                       every stage of their cases. (Committee on Defender Services)



                                                       73
Case 19-03014             Doc 4-1   Filed 08/29/19     Entered 08/29/19 11:44:25         Page 45 of 62



Judicial Conference of the United States

                     e.       Support giving the Judicial Conference the opportunity to provide input
                              to any national commission established to set standards specifying the
                              elements of an effective system for providing adequate representation to
                              indigent persons facing the death penalty, but oppose requiring
                              members of the federal judiciary to serve as members of the
                              commission. (Committee on Defender Services)

                     f.       Support the award of grants for the purpose of providing defense
                              services in connection with representation both in state capital trials and
                              appeals and in state and federal post-conviction proceedings, except
                              that, with regard to funds to be used in state court, support the federal
                              judiciary’s providing input into, but oppose the federal judiciary’s being
                              responsible for, the administration of such funds. (Committee on
                              Defender Services)

                     g.       With regard to provisions affecting state criminal justice systems that
                              raise issues of federalism and resources burdens:

                              1.      Oppose provisions that would entitle individuals not in custody
                                      to seek post-conviction DNA testing to challenge a state
                                      criminal conviction;

                              2.      Express concerns with provisions that would displace state time
                                      limits and procedural default rules as applicable to individuals
                                      convicted after DNA testing became a routine feature of the
                                      state’s criminal justice system;

                              3.      Encourage Congress, to the extent it conditions the receipt of
                                      federal funds on a state’s certification that it will provide DNA
                                      testing, to limit such conditions to those grants that relate
                                      directly to developing or improving a state’s DNA analysis
                                      capability or to collecting, analyzing, or indexing DNA material
                                      for law enforcement identification purposes;

                              4.      Oppose provisions that would permit the routine naming of state
                                      judges as defendants in any new federal cause of action to obtain
                                      DNA testing or evidence;




                                                              74
Case 19-03014    Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25          Page 46 of 62



                                                                                September/October 2001

                       5.     Encourage Congress, in addressing the consequences of a state’s
                              failure to provide appropriate post-conviction DNA testing, to
                              consider making any federal judicial remedy available only
                              where the state judicial system fails to provide an adequate and
                              effective remedy;

                       6.     Oppose provisions that would require the Attorney General to
                              withhold certain prison funding to a state if that state permits the
                              death penalty but does not meet the national standards
                              specifying the elements of an effective system for providing
                              adequate representation in state capital cases as established by a
                              national commission described above; and

                       7.     Oppose provisions that would require states to certify that, as a
                              condition for receiving certain federal grants, juries having a
                              role in determining the sentence in a capital proceeding are
                              instructed as to all statutorily authorized sentencing options,
                              including parole eligibility rules, if a defendant so requests.
                              (Committee on Federal-State Jurisdiction)

                h.     Authorize the Director of the Administrative Office of the U.S. Courts
                       to work with chairs of the respective Judicial Conference committees to
                       suggest to Congress modifications of the relevant legislation that
                       address the concerns of the Conference. (Committees on Criminal Law,
                       Defender Services, and Federal-State Jurisdiction)


        F UNDING

                        All of the foregoing recommendations that require the expenditure of
                funds for implementation were approved by the Judicial Conference subject to
                the availability of funds and to whatever priorities the Conference might
                establish for the use of available resources.




                                                             Chief Justice of the United States
                                                             Presiding




                                                      75
Case 19-03014   Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25     Page 47 of 62



                                                                          September/October 2001

        INDEX

        Administrative Office, Committee on the, 41-42

        Administrative Office of the United States Courts
             bankruptcy appellate panel law clerks, 63
             certifying officers, 47
             changes in magistrate judge positions, 65
             cost control monitoring system, 40-41
             courthouse construction projects, 71-72
             data communications network, 41-42, 43-44
             DNA/competency of counsel legislation, 75
             Federal Law Clerk Information System, 41
             financial plans, FY 2002, 40
             firearms, probation and pretrial services officers, 54
             frequent flier mileage, 40
             funding court positions, 40-41
             information technology security, 39-40, 41, 43-44
             Internet usage, 39-40, 41, 43-44
             prisoner reentry programs, 41
             reports required by law, 41

        ADR (see alternative dispute resolution)

        Alternative dispute resolution
              staffing factor, 64

        American Law Institute, 56

        Amon, Carol Bagley, 38

        Appellate rules (see rules of practice and procedure)

        Appropriations
             budget request, FY 2003, 46
             Court Security account, 40
             Criminal Justice Act panel attorney compensation, 55-56
             defender organization funding, 55
             Defender Services account, 40
             Fees of Jurors and Commissioners account, 40
             financial plans, interim, FY 2002, 40
             Salaries and Expenses account, 40

                                                    i
Case 19-03014   Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25       Page 48 of 62



        Judicial Conference of the United States

        Attorney General of the United States, 75

        Automation (see information technology)

        Automation and Technology, Committee on, 39-40, 42-45, 47, 48, 50

        Bankruptcy administrators
             certifying officers, 47
             chapter 11 quarterly fees, 45-46,
             chief deputy position, 62

        Bankruptcy appellate panels
             certifying officers, 47
             law clerk allocation, 62-63

        Bankruptcy judges (see judges, bankruptcy)

        Bankruptcy rules (see rules of practice and procedure)

        Bankruptcy system (see also judges, bankruptcy)
             bankruptcy administrator program, 45-46, 47, 62
             bankruptcy appellate panel law clerk allocation, 62-63
             bankruptcy appellate panels, 47, 62-63
             bankruptcy court miscellaneous fee schedule, 51
             certifying officers, 46, 47
             chapter 11 quarterly fees, 45-46
             chief deputy bankruptcy administrator, 62
             electronic case filing, model local rules, 50
             fees
                appeals, 51
                chapter 11 quarterly, 45-46
             privacy/public access to electronic case files, 41, 46, 48-50, 52-53
             public access to court information, 48-50, 50, 52-53
             trustee retention of professionals, 45
             venue, 46
             websites, court, 52-53

        Bankruptcy System, Committee on the Administration
        of the, 45-46, 47, 48, 51

        Budget (see appropriations)

                                                    ii
Case 19-03014   Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25     Page 49 of 62



                                                                           September/October 2001
        Budget, Committee on the, 40-41, 46, 46-48

        Case management (see court administration)

        Case management/electronic case files (CM/ECF), 52

        Certifying officers, 47

        Chief Information Officers Council, 44

        Chief judges (see judges, chief)

        Circuit councils (see circuit judicial councils)

        Circuit judges (see judges, circuit)

        Circuit judicial councils
               changes in magistrate judge positions, 65
               information technology security, 39-40
               U. S. Courts Design Guide, 71

        Civil rules (see rules of practice and procedure)

        Clerks of court
               district staffing formula, 63, 64

        CM/ECF (see case management/electronic case files)

        Codes of Conduct, Committee on, 40, 48

        Community defender organizations (see defender services)

        Compensation
             Criminal Justice Act panel attorneys, 55-56
             Employment Cost Index adjustments, 60
             judicial, 60

        Competency of counsel, capital cases, 54, 55, 58, 72-75

        Conduct and Disability Orders, Committee to Review
        Circuit Council, 68



                                                     iii
Case 19-03014    Doc 4-1       Filed 08/29/19      Entered 08/29/19 11:44:25   Page 50 of 62



        Judicial Conference of the United States


        Congress (see also legislation, pending)
              courthouse construction oversight, 71-72
              DNA/competency of counsel legislation, 54, 55, 58, 72-75
              E-Government Act of 2001, proposed, 52-53
              Employment Cost Index (ECI) pay adjustments, 60
              House Government Reform Committee, 52
              judicial compensation, 60
              managed care legislation, 56-58
              patients’ rights legislation, 56-58
              prisoner reentry programs, 41
              relationship with the judiciary, 47
              Senate Governmental Affairs Committee, 52

        Consolidated Report on DNA and Competency of Counsel Legislation, 54, 55, 58,
        72-75

        Cost control monitoring system, 40-41

        Court administration
              case management/electronic case files systems, 52
              certifying officers, 47
              E-Government Act of 2001, proposed, 52-53
              electronic case filing, model local rules, 50
              electronic public access, 41, 46, 48-50, 50, 52-53
              fees
                 access to court information, 52-53
                 chapter 11 quarterly, 45-46
                 courtroom technologies, 40
                 juror attendance, 52
                 miscellaneous, 50-51
              information technology security, 39-40, 43-44
              Internet, appropriate use, 39-40, 43-44, 47-48
              miscellaneous fees, 50-51
              privacy
                 electronic access to case files, 41, 46, 48-50, 52-53
                 Internet use, 39-40, 43-44
                 judicial communication/work product, 39-40, 43-44
                 Report on Privacy and Access to Electronic Case Files, 41, 46, 48-50, 52-53
              websites, court, 52-53

        Court Administration and Case Management, Committee on, 40, 41, 46, 47, 48-53


                                                       iv
Case 19-03014   Doc 4-1    Filed 08/29/19       Entered 08/29/19 11:44:25       Page 51 of 62



                                                                            September/October 2001
        Court interpreters, 61

        Courthouses (see space and facilities)

        Courtroom Information Project, 72

        Courtrooms (see space and facilities)

        Courts of appeals (see also court administration)
              certifying officers, 47
              court of appeals miscellaneous fee schedule, 51
              electronic public access to court information, 48-50, 50, 52-53
              fees, federal agency exemption, 51
              rules of practice and procedure, 68-69, 70
              websites, court, 52-53

        Criminal Justice Act (CJA) (see also defender services; federal defenders)
              Guidelines for the Administration of the Criminal Justice Act, 55
              panel attorneys
                 compensation, 55-56
                 malpractice claims, 54-55
                 support/training, 55

        Criminal law (see also probation and pretrial services system)
              competency of counsel, capital cases, 54, 55, 58, 72-85
              DNA testing, 72-75
              DNA/competency of counsel legislation, 54, 55, 58, 72-75
              electronic public access to court information, 48-50, 50, 52-53
              prisoner reentry programs, 41
              privacy, electronic case files, 41, 46, 48-50, 52-53
              rules of practice and procedure, 70

        Criminal Law, Committee on, 41, 47, 48, 54, 55, 58, 72-75

        Criminal rules (see rules of practice and procedure)

        Data communications network (DCN), 41-42, 43-44

        Davis, W. Eugene, 38




                                                     v
Case 19-03014    Doc 4-1       Filed 08/29/19      Entered 08/29/19 11:44:25   Page 52 of 62



        Judicial Conference of the United States


        Defender services (see also Criminal Justice Act; federal defenders)
              capital resource counsel positions, 55
              certifying officers, 47
              competency of counsel, capital cases, 55, 72-75
              defender organization funding, 55
              DNA testing, 55, 72-75
              grant awards for defense services, capital cases, 74
              panel attorney reimbursement, malpractice claims, 54-55

        Defender Services, Committee on, 47, 54, 54-56, 58, 72-75

        Department of Justice
              Attorney General of the United States, 75
              United States Marshals Service, 72
              United States trustees, 46

        Design Guide (see U. S. Courts Design Guide)

        District courts (see also bankruptcy system; court administration; magistrate judges
        system; probation and pretrial services system)
               alternative dispute resolution staffing factor, 64
               certifying officers, 47
               changes in magistrate judge positions, 65-67
               clerks’ offices staffing formula, 63, 64
               court interpreter positions, 61
               Courtroom Information Project, 72
               electronic case filing, model local rules, 50
               electronic public access to court information, 48-50, 50, 52-53
               fees
                   court information, 52-53
                   juror attendance, 52
               websites, 52-53

        District judges (see judges, district)

        Diversity jurisdiction, 56

        DNA testing, 54, 55, 58, 72-75

        DNA/competency of counsel legislation, 54, 55, 58, 72-75

        Electronic case filing (see also electronic public access

                                                       vi
Case 19-03014   Doc 4-1     Filed 08/29/19    Entered 08/29/19 11:44:25        Page 53 of 62



                                                                            September/October 2001

                model local rules, 50

        Electronic public access (EPA) (see also Internet)
               access to case files, 48-50, 50, 52-53
               access to court information, official websites, 52-53
               case management/electronic case files (CM/ECF), 52
               fees, 52-53
               privacy, 41, 46, 48-50, 52-53
               Report on Privacy and Public Access to Electronic Case Files, 41, 46, 48-50, 52

        Employee Retirement Income Security Act of 1974 (ERISA), 57

        Employment Cost Index (ECI) pay adjustment, 60

        Ethics Reform Act of 1989, 60

        Executive branch
              Department of Justice
                 Attorney General of the United States, 75
                 United States Marshals Service, 72
                 United States trustees, 46
              Employment Cost Index pay adjustment, 60
              General Services Administration, 71
              President of the United States, 60
              United States Agency for International Development, 60

        Executive Committee, 37-41, 42, 43, 46, 57, 73

        Federal Courts Improvement Act of 2000, 46, 47, 50, 54-55

        Federal defenders (see also Criminal Justice Act, defender services)
              certifying officers, 47

        Federal Law Clerk Information System, 41

        Federal public defender organizations (see defender services)

        Federal rules (see rules of practice and procedure)


        Federalization
              denial of health benefits, personal injury claims, 56-58

                                                       vii
Case 19-03014    Doc 4-1       Filed 08/29/19      Entered 08/29/19 11:44:25   Page 54 of 62



        Judicial Conference of the United States




        Federal-State Jurisdiction, Committee on, 54, 55, 56-59, 72-75

        Federal-state relations
              Courtroom Information Project, 72
              denial of health benefits, personal injury claims, 56-58
              DNA/competency of counsel legislation, 72-75
              patients’ rights legislation, 56-58
              Subcommittee on Federal-State Interaction, 58-59

        Fees
                bankruptcy appeals, 51
                courtroom technologies, 40
                electronic access, 51, 52-53
                federal agency exemption, 51
                juror attendance, 52
                miscellaneous fee schedules
                   bankruptcy, 51
                   court of appeals, 51
                   Judicial Panel on Multidistrict Litigation, 50-51

        Financial Disclosure, Committee on, 59

        Financial disclosure reports
              filed, 59
              reimbursement of preparation fees, 59

        Firearms
              court security officers, 72
              probation and pretrial services officers, 54
              regulations, 54

        Garwood, Will L., 38

        General Services Administration
              delegation of construction authority, 71

        Government Management Reform Act of 1994, 60

        Guam, Territory of, 65


                                                       viii
Case 19-03014   Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25     Page 55 of 62



                                                                           September/October 2001

        Guide to Judiciary Policies and Procedures, 55

        Guidelines for the Administration of the Criminal
        Justice Act and Related Statutes, 54-55

        Hansen, David R., 38

        In re Aguinda, 40

        Information technology (see also Internet)
              access to court information, official websites, 52-53
              appropriate use, 39-40, 41-42, 43-44, 47-48
              E-Government Act of 2001, proposed, 52-53
              Federal Law Clerk Information System, 41
              fees
                 courtroom technologies, 40
                 electronic access, 51, 52-53
              lawbooks and library program, study, 42-43
              security, 39-40, 43-44
              websites, official court, 52-53

        Intercircuit assignments, 59

        Intercircuit Assignments, Committee on, 59

        International Judicial Relations, Committee on, 60

        Internet (see also information technology)
               appropriate use policies, 39-40, 41-42, 43-44, 47-48
               case management/electronic case files systems, 52
               intrusion detection software, 39-40
               model use policy, 43-44
               privacy, 41, 43-44, 46, 48-50, 52-53
               public access to court information, 48-50, 52-53
               security, 39-40, 43-44
               usage, 39-40, 41-42, 43-44

        Judges, Article III (see also judges, federal)
              intercircuit assignments, 59

        Judges, bankruptcy (see also bankruptcy system; judges, chief; judges, federal)
              bankruptcy appellate panel law clerk allocation, 62-63

                                                    ix
Case 19-03014    Doc 4-1       Filed 08/29/19      Entered 08/29/19 11:44:25         Page 56 of 62



        Judicial Conference of the United States



                chief, court websites, 53

        Judges, chief
              bankruptcy, court websites, 52-53
              certifying officers, 47
              Internet, inappropriate use, 39, 43

        Judges, circuit (see judges, Article III; judges, chief; judges, federal)

        Judges, Court of Federal Claims (see judges, federal)

        Judges, district (see judges, Article III; judges, chief; judges, federal)

        Judges, federal (see also judges, Article III; judges, bankruptcy; judges, chief; judges,
        magistrate)
               compensation, 60
               Employment Cost Index pay adjustments, 60
               Federal Law Clerk Information System, 41
               financial disclosure reports
                  filed, 59
                  reimbursement of preparation fees, 59
               frequent flier mileage, 40
               private educational seminars, 40
               travel reimbursement, judges with special needs, 61

        Judges, magistrate (see also judges, federal; magistrate judges system)
              accelerated funding, 67
              changes in positions, 65-67
              Guam, Territory of, 65
              Northern Mariana Islands, Commonwealth of the, 65
              qualifications for appointment, 65
              selection and appointment regulations, 65

        Judicial Branch, Committee on the, 40, 60-61

        Judicial Conference of the United States
               funding of actions, 75
               mail ballots, 37, 58, 59, 70, 73

        Judicial Panel on Multidistrict Litigation
               fees, miscellaneous, 50-51

                                                        x
Case 19-03014   Doc 4-1     Filed 08/29/19     Entered 08/29/19 11:44:25      Page 57 of 62



                                                                            September/October 2001



        Judicial Resources, Committee on, 61-65

        Judicial space emergency, 41

        Judiciary Salary Plan (see personnel, judiciary)

        Jurisdiction,
               diversity, 56
               patients’ rights legislation, 56-58

        Jury administration
              juror attendance fee, 52

        Jury Selection and Service Act, 52

        Law clerks
              bankruptcy appellate panel, 62-63
              Federal Law Clerk Information System, 41

        Lawbooks (see library program)

        Lawbooks and Libraries Study Report, 42-43

        Legislation, pending (107th Congress)
               Bipartisan Patient Protection Act (S. 1052 and H.R. 2563), 56-58
               congressional review of courthouse construction (H.R. 254), 71-72
               Criminal Justice Integrity and Innocence Protection Act of 2001 (S. 800), 72-75
               DNA/ competency of counsel legislation (S. 486 and H.R. 912; S. 800), 54, 55,
               58, 72-75
               E-Government Act of 2001 (S. 803 and H.R. 2458), 52-53
               Innocence Protection Act of 2001 (S. 486 and H.R. 912), 72-75

        Legislative branch (see Congress)

        Library of Congress Russian Leadership Program, 60

        Library program, 42-43

        Local rules, model electronic public access, 50
        Magistrate judges (see judges, magistrate)


                                                     xi
Case 19-03014    Doc 4-1       Filed 08/29/19      Entered 08/29/19 11:44:25     Page 58 of 62



        Judicial Conference of the United States



        Magistrate judges system (see also judges, magistrate)
              accelerated funding, 67
              changes in positions, 65-67
              qualifications for appointment, 65
              selection and appointment regulations, 65

        Magistrate Judges System, Committee on the Administration
        of the, 65-68

        Mail ballots of the Judicial Conference, 37, 58, 59, 70, 73

        Miscellaneous fee schedules (see fees)

        National Center for State Courts, 72

        PACERNet, 49

        Panel attorneys (see Criminal Justice Act)

        Patients’ rights legislation, 56-58

        Personnel, judiciary (see also staffing resources)
              chief deputy bankruptcy administrator, 62
              Federal Law Clerk Information System, 41
              financial disclosure reports
                 filed, 59
                 reimbursement of preparation fees, 59
              frequent flier mileage, 40
              Internet usage, 39-40, 43-44
              Judiciary Salary Plan, 62, 64
              physical fitness centers, 62
              qualification standards, chief probation and chief pretrial services officers, 64

        Physical fitness centers, 62

        President of the United States, 60

        Pretrial services system (see probation and pretrial services system)

        Privacy
              access to electronic case files, 41, 46, 48-50, 52-53

                                                       xii
Case 19-03014   Doc 4-1    Filed 08/29/19     Entered 08/29/19 11:44:25        Page 59 of 62



                                                                            September/October 2001

                court websites, 52-53
                E-Government Act of 2001, proposed, 52-53
                Internet use, 39-40, 43-44
                judicial communications/work product, 39-40, 43-44
                Report on Privacy and Access to Electronic Case Files, 41, 46, 48-50, 52

        Probation and pretrial services officers (see also personnel, judiciary)
              chief, qualification standards, 64
              firearms, 54

        Probation and pretrial services system (see probation and pretrial services officers)

        Public Access to Court Electronic Records (PACER), 49

        Records
              access to electronic, 48-50
              electronic filing, model local rules, 50
              electronic, privacy, 41, 46, 48-50, 52-53

        Regulations of the Director of the Administrative Office Concerning the Carrying
        and Use of Firearms by U.S. Probation and Pretrial Services Officers, 54

        Regulations of the Judicial Conference of the United States Establishing Standards
        and Procedures for the Appointment and Reappointment of United States
        Magistrate Judges, 65

        Report on Privacy and Public Access to Electronic Case Files, 41, 46, 48-50, 52

        Resolutions
              Amon, Carol Bagley, 37-38
              Davis, W. Eugene, 37-38
              Garwood, Will L., 37-38
              Hansen, David R., 37-38
              Stapleton, Walter K., 37-38
              Zloch, William J., 37-38

        Rule of law programs, 60




                                                   xiii
Case 19-03014    Doc 4-1       Filed 08/29/19      Entered 08/29/19 11:44:25   Page 60 of 62



        Judicial Conference of the United States



        Rules of practice and procedure
               appellate rules, 68-69, 70
               bankruptcy rules, 69, 70
               civil rules, 69, 70
               criminal rules, 70
               evidence rules, 70
               model local rules, electronic case filing, 50

        Rules of Practice and Procedure, Committee on, 48, 50, 68-70

        Salaries (see compensation)

        Security
               courtroom information sharing, 72
               information technology, 39-40, 43-44

        Security and Facilities, Committee on, 41, 42, 62, 71-72

        Space Acquisition Guidelines, 72

        Space and facilities
               construction authority, 71
               courthouse construction, congressional review, 71-72
               Courtroom Information Project, 72
               judicial space emergency, 41
               physical fitness centers, 62
               Space Acquisition Guidelines, 72
               U. S. Courts Design Guide, special requirements, 71

        Staffing formulae (see staffing resources)

        Staffing resources (see also personnel, judiciary)
               alternative dispute resolution staffing factor, 64
               bankruptcy administrator chief deputy position, 62
               bankruptcy appellate panel law clerks, 62-63
               cost control monitoring system, 40-41
               court interpreter positions, 61
               district clerks’ offices staffing formula, 63, 64
               funding court positions, 40-41

        Stapleton, Walter K., 38

                                                       xiv
Case 19-03014   Doc 4-1    Filed 08/29/19      Entered 08/29/19 11:44:25     Page 61 of 62



                                                                           September/October 2001

        Supporting personnel (see personnel, judiciary)

        Technology (see information technology)

        Travel, judges’
               frequent flier mileage, 40
               judges with special needs, 61

        Travel Regulations for United States Justices and Judges, 61

        United States Agency for International Development, 60

        United States Marshals Service, 72

        United States Sentencing Commission, 39

        United States trustees, 46

        U. S. Courts Design Guide, 71

        Zloch, William J., 38




                                                   xv
Case 19-03014   Doc 4-1   Filed 08/29/19   Entered 08/29/19 11:44:25   Page 62 of 62
